Citation Nr: 0518445	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-26 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to an effective date earlier than April 1, 
2001, for an award of dependency benefits for the veteran's 
spouse.  

2.	Entitlement to an effective date earlier than February 6, 
2001, for an award of a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and a friend 

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to November 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2002 rating decision of the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before an acting 
Veterans Law Judge in January 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking earlier effective dates for an award 
of a total rating by reason of individual unemployability due 
to service connected disability and to additional 
compensation benefits for his spouse.  During testimony given 
during his hearing before the undersigned in January 2005, he 
testified that he had traveled extensively throughout the 
United States and had received treatment at various VA 
facilities, including Florida, Colorado, and Arizona.  It is 
noted that the record includes communication with the 
Regional Office in Denver, Colorado regarding additional 
compensation for the veteran's spouse, but the result of 
those inquiries is not apparent.  It is possible that records 
that could support the veteran's claim for earlier effective 
dates of the awards of additional compensation for the 
veteran's spouse and a total rating by reason of individual 
unemployability due to service connected disabilities could 
be located at these additional VA facilities.  

In view of the foregoing, the claim is remanded for the 
following:

1.  VA medical facilities and Regional 
Offices in Arizona, Colorado, and Florida 
should be contacted to ascertain whether 
duplicate files pertaining to the 
veteran's claims for compensation benefits 
might be located.  The RO in Denver should 
be specifically requested to search for 
correspondence from or to the veteran that 
occurred during 1991.  

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


